Citation Nr: 1518159	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  13-25 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

The propriety of the initial disability rating reduction for coronary artery disease from 100 percent to 10 percent.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel






INTRODUCTION

The Veteran, who is the appellant in this case, had service from October 1950 to October 1954 and from January 1956 to January 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2011 decision of the Regional Office (RO) in St. Petersburg, Florida.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The 100 percent rating for coronary artery disease was reduced to 10 percent effective February 1, 2012, based on a finding of clear and unmistakable error in the April 2011 rating decision.

2.  The December 2010 VA examination was inadequate to rely upon for the purposes of reducing the disability rating for coronary artery disease.


CONCLUSION OF LAW

The reduction of the disability rating for coronary artery disease from 100 percent to 10 percent was improper.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.105(e), 4.1, 4.2, 4.7, 4.10, 4.100, 4.104, DC 7018-7005 (2014).



	(CONTINUED ON NEXT PAGE)



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Rating Reduction Based on Clear and Unmistakable Error

The April 2011 rating decision assigned a 100 percent evaluation to the Veteran's service-connected coronary artery disease based on the results from a December 2010 VA examination.  In June 2011, the RO proposed to reduce the Veteran's rating to 10 percent for this disability based on clear and unmistakable error of the VA examination.  The November 2011 rating decision officially reduced the rating to 10 percent, and the Veteran timely appealed this decision.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2014).  If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

Where reduction in the evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction of current compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  38 C.F.R. § 3.105(e).  The beneficiary will be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation should be continued at the present level.  Unless otherwise provided in paragraph (i) of this section, if additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  Id. 

On review, the Veteran was notified of the proposed reduction by letter dated June 22, 2011.  He was provided the opportunity to submit evidence and to request a hearing.  There is no indication that the Veteran was not appropriately notified and he does not argue otherwise. 

For ratings in effect for fewer than five years, as is the case here, reduction is warranted if reexamination shows improvement of the condition.  See 38 C.F.R. § 3.344(c) (2014). 

In this case, the RO did not find improvement in the coronary artery disease.  Rather, the RO determined that there was clear and unmistakable error in the April 2011 decision which assigned a 100 percent rating; specifically, that the evidence of record did not show that the service-connected coronary artery disease resulted in 3 METs or less.  Thus, the Board will analyze the merits of the appeal under the applicable laws and regulations pertaining to clear and unmistakable error. 

Previous determinations which are final and binding will be accepted as correct in the absence of clear and unmistakable error.  See 38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).  In order for clear and unmistakable error to exist, the Court has stated:

(1) '[e]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied,' (2) the error must be 'undebatable' and of the sort 'which, had it not been made, would have manifestly changed the outcome at the time it was made,' and (3) a determination that there was [clear and unmistakable error] must be based on the record and law that existed at the time of the prior adjudication in question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

It is important to understand that clear and unmistakable error is a very specific and rare kind of "error."  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

A veteran's disability will not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155 (West 2014).  A rating reduction requires an inquiry as to "whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations."  Id. at 421.  Thus, in any rating-reduction case, not only must it be determined that an improvement in a disability had actually occurred, but also that the improvement reflects an improvement under the ordinary conditions of life and work.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).

Where VA has reduced a veteran's rating without observing applicable laws and regulation, such a rating is void ab initio and it will be set aside as not in accordance with the law.  Kitchens v. Brown, 7 Vet. App. 320, 325 (1995).

In considering the propriety of a reduction, the Board must focus on the evidence of record available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered for the limited purpose of determining whether the condition has demonstrated actual improvement.  See Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  Care must be taken, however, to ensure that a change in an examiner's evaluation reflects an actual change in the condition, and not merely a difference in the thoroughness of the examination or in descriptive terms, when viewed in relation to the prior disability history.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).

The Veteran's CAD is rated under 38 C.F.R. § 4.104 , DC 7005 as arteriosclerotic heart disease.  Under DC 7005, a 10 percent rating is warranted where a workload of greater than 7 METS but not greater than 10 METS results in dyspnea, fatigue, angina, dizziness, or syncope, or; when continuous medication is required.  38 C.F.R. § 4.104, DC 7005.

A 30 percent rating is warranted where a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  Id.

 A 60 percent rating is warranted where there is more than one episode of acute congestive heart failure in the past year, or; a workload greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Id.

The provisions of 38 C.F.R. § 4.100 direct that, even if the requirement for a 10 percent (based on the need for continuous medication) or 30 percent (based on the presence of cardiac hypertrophy or dilatation) rating is met, metabolic equivalents (METs) testing is required in all cases except: (1) when there is a medical contraindication, (2) when the left ventricular ejection fraction has been measured and is 50 percent or less, (3) when chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year, or (4) when a 100 percent rating can be assigned on another basis.  38 C.F.R. § 4.100.

On VA examination in December 2010, the examiner diagnosed the Veteran with coronary artery disease.  She noted that the Veteran's treatment plan included continuous medication.  The examiner also reported that the Veteran has an implanted cardiac pacemaker.  She recorded that a stress test was not performed.  During the cardiac functional assessment portion of the examination, the examiner estimated that the Veteran's level of METs was greater than 3 to 5 because the Veteran denied any limitations doing light yard work or mowing his lawn, and he attributed his difficulty with brisk walking as due to COPD-related symptoms.  As a side note, the Board finds that the Veteran was not competent to provide such a complex medical opinion by specifically attributing certain symptoms to various disabilities.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).  See 38 C.F.R. § 3.159(a)(2).  Later in the examiner's written opinion, she stated that the Veteran's METs were between three and five and limited due to COPD-related dyspnea.

Based on the results of the December 2010 VA examination, the RO assigned a 100 percent rating for the Veteran's service-connected coronary artery disease because he is on continuous medication and his METs are between 3 and 5.  The rating decision stated, "Since the examiner did not specify your exact estimated METS, reasonable doubt is resolved and a METs level of 3 will be used for evaluation purposes."  The rating decision then explained that reasonable doubt was resolved in favor of the Veteran.

In the June 2011 rating decision, the RO proposed to reduce the Veteran's rating on the basis of CUE in the April 2011 rating decision.  The RO believed that there was CUE and found that the December 2010 VA examination report showed that the METs were greater than 3 to 5 and were related to COPD not CAD.

The Board disagrees with the RO.  While there is some ambiguity in the VA examination report, it is not clear, as the RO alleges, that the Veteran's METs were greater than 3 to 5 and that this reading was due to COPD.  The examiner report is confusing and the result unclear.  It is reasonable to discern from that examination report that the Veteran's METs were 3 to 5, related, at least in part, to his CAD.  As such, the Board finds that there was a basis to assign the 100 percent rating in the April 2011 rating decision.  Therefore, there is not CUE in that decision, and the 100 percent rating should be reinstated.

Given the posture of the action taken by the RO it is well to again note that this decision is based on application of the laws governing clear and unmistakable error.  This decision does not prevent VA's future consideration of 38 C.F.R. § 3.303(e) (2014) in considering whether a reduction may be in order in the future based on examination findings discovered at that time.

Based on the foregoing, the Board finds that the April 2011 rating decision did not contain clear and unmistakable error.

Duties to Notify and Assist

The Board finds that VA has satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with adjudication of the appeal given the fully favorable nature of the Board's decision.


ORDER

An initial disability rating reduction for coronary artery disease (CAD) from 100 percent to 10 percent was improper.


____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


